DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to Applicant’s amendment filed February 18, 2022. Claims 1, 8-22, 24, 26 and 29 are still pending in the present application. This Action is made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

Claims 1, 8-20, 24 and 26  are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (US 2020/0296752, hereinafter Baek) in view of Zhang et al. (US 2021/0168614, hereinafter Zhang).
Regarding claim 1, Baek teaches a method at a first communication node providing communication with a second communication node in a wireless communication network (par [0103]), the method comprising: 
providing a radio bearer for communication between the first communication node and second communication node over a radio interface (an integrity protection application pattern may be configured when a radio bearer is set up or reconfigured – par [0105]); and 
communicating a plurality of packets over the radio bearer between the first communication node and second communication node using selective integrity protection so that at least a first packet of the plurality of packets is communicated over the radio bearer with integrity protection and so that at least a second packet of the plurality of packets is communicated over the radio bearer without integrity protection (a transmission apparatus (e.g., a base station in a DL or a terminal in a UL) may perform integrity protection for data 2 1302, data 3 1303, and data 6 1306. The transmission apparatus may transmit the packets (data 2, data 3, and data 6) for which integrity protection has been performed. The transmission apparatus may not perform integrity protection for data 1 1301, data 4 1304, and data 5 1305 – par [0103]) {wherein communicating the first data packet with integrity protection comprises communicating the first data packet with an integrity protection token}.
wherein communicating the first data packet with integrity protection comprises communicating the first data packet with an integrity protection token.
However, Zhang teaches wherein communicating the first data packet with integrity protection comprises communicating the first data packet with an integrity protection token (first communications device performs integrity protection on to-be-sent data, to generate a PDCP data packet – par [0054]. The PDCP data packet includes identification information and integrity protection information. The identification information is used to indicate that integrity protection is performed on data carried in the PDCP data packet. The integrity protection information is at least used to indicate that integrity check is performed on the data carried in the PDCP data packet – par [0055]. The integrity protection information is generated to perform integrity protection on the identification information, a sequence number, and the data carried in the PDCP data packet – par [0060], FIG. 2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Zhang in Baek to improve data transmission security.
Regarding claim 8, Baek in view of Zhang teaches claim 1 but fails to teach generating the integrity protection token based on data of the first data packet; wherein communicating comprises transmitting the first data packet including the data and the integrity protection token to the second communication node.
However, Zhang teaches generating the integrity protection token based on data of the first data packet; wherein communicating comprises transmitting the first data packet including the data and the integrity protection token to the second communication node (first communications device performs integrity protection on to-be-sent data, to generate a PDCP data packet – par [0054]. The PDCP data packet includes identification information and integrity protection information. The identification information is used to indicate that integrity protection is performed on data carried in the 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Zhang in Baek to improve data transmission security.
Regarding claim 9, Baek in view of Zhang teaches claim 1 but fails to teach wherein communicating comprises receiving the first data packed including the integrity protection token and data of the first data packet from the second communication node, the method further comprising: verifying an integrity of the data of the first data packet based on the integrity protection token.
However, Zhang teaches wherein communicating comprises receiving the first data packed including the integrity protection token and data of the first data packet from the second communication node, the method further comprising: verifying an integrity of the data of the first data packet based on the integrity protection token (the second communications device receives the PDCP data packet sent by the first communications device – par [0064], If the PDCP data packet includes the identification information and the integrity protection information, the second communications device performs, based on the identification information and the integrity protection information, integrity check on the data carried in the PDCP data packet- [0065], FIG. 2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Zhang in Baek to improve data transmission security.
Regarding claim 10, Baek in view of Zhang teaches claim 1 and further teaches wherein communicating comprises transmitting the second data packet without integrity protection to the second communication node (a transmission apparatus (e.g., a base station in a DL or a terminal in a UL) may perform integrity protection for data 2 1302, data 3 1303, and data 6 1306. The transmission apparatus may transmit the packets (data 2, data 3, and data 6) for which integrity protection has been performed. The transmission apparatus may not perform integrity protection for data 1 1301, data 4 1304, and data 5 1305 – par [0103]).
Regarding claim 11, Baek in view of Zhang teaches claim 1 and further teaches wherein communicating comprises transmitting the second data packet without integrity protection to the second communication node (a transmission apparatus (e.g., a base station in a DL or a terminal in a UL) may perform integrity protection for data 2 1302, data 3 1303, and data 6 1306. The transmission apparatus may transmit the packets (data 2, data 3, and data 6) for which integrity protection has been performed. The transmission apparatus may not perform integrity protection for data 1 1301, data 4 1304, and data 5 1305 – par [0103]).
Regarding claim 12, Baek in view of Zhang teaches claim 1 and further teaches wherein the selective integrity protection is provided for the plurality of packets according to an integrity protection interspersion profile  (the base station may configure an integrity protection application pattern for the terminal – par [0105]).
Regarding claim 13, Baek in view of Zhang teaches claim 12 and further teaches wherein the integrity protection interspersion profile provides that integrity protection is provided for a pattern of data packets, and wherein the first data packet is included in the pattern of data packets and is communicated over the radio bearer with integrity protection (performing integrity protection only for a particular packet. Execution of integrity protection may refer to calculation of a MAC-I. A packet for which integrity protection is not performed may not include a MAC-I field, or may include a MAC-I field having a predefined value (e.g., a constant value or a function value) – par [0102]).
Regarding claim 14, Baek in view of Zhang teaches claim 12 and further teaches wherein the integrity protection interspersion profile provides integrity protection for the downlink, wherein the first packet is communicated over the radio bearer with integrity protection on the downlink (a transmission apparatus (e.g., a base station in a DL or a terminal in a UL) may perform integrity protection for data 2 1302, data 3 1303, and data 6 1306. The transmission apparatus may transmit the packets (data 2, data 3, and data 6) for which integrity protection has been performed. The transmission apparatus may not perform integrity protection for data 1 1301, data 4 1304, and data 5 1305 – par [0103]).
Regarding claim 15, Baek in view of Zhang teaches claim 12 and further teaches wherein the integrity protection interspersion profile provides that integrity protection is not provided for the uplink, wherein the second packet is communicated over the radio bearer without integrity protection on the uplink (a transmission apparatus (e.g., a base station in a DL or a terminal in a UL) may perform integrity protection for data 2 1302, data 3 1303, and data 6 1306. The transmission apparatus may transmit the packets (data 2, data 3, and data 6) for which integrity protection has been performed. The transmission apparatus may not perform integrity protection for data 1 1301, data 4 1304, and data 5 1305 – par [0103]).
Regarding claim 16, Baek in view of Zhang teaches claim 12 and further teaches wherein the integrity protection interspersion profile provides integrity protection for the uplink, wherein the first packet is communicated over the radio bearer with integrity protection on the uplink (a transmission apparatus (e.g., a base station in a DL or a terminal in a UL) may perform integrity protection for data 2 1302, data 3 1303, and data 6 1306. The transmission apparatus may transmit the packets (data 2, data 3, and data 6) for which integrity protection has been performed. The transmission apparatus may not perform integrity protection for data 1 1301, data 4 1304, and data 5 1305 – par [0103]).
Regarding claim 17, Baek in view of Zhang teaches claim 12 and further teaches wherein the integrity protection interspersion profile provides that integrity protection is not provided for the downlink, wherein the second packet is communicated over the radio bearer without integrity protection on the downlink (a transmission apparatus (e.g., a base station in a DL or a terminal in a UL) may perform integrity protection for data 2 1302, data 3 1303, and data 6 1306. The transmission apparatus may transmit the packets (data 2, data 3, and data 6) for which integrity protection has been performed. The transmission apparatus may not perform integrity protection for data 1 1301, data 4 1304, and data 5 1305 – par [0103]).
Regarding claim 18, Baek in view of Zhang teaches claim 12 and further teaches wherein the integrity protection interspersion profile provides integrity protection for packets of a packet type, wherein the first packet is of the packet type and is communicated over the radio bearer with integrity protection (performing integrity protection only for a particular packet. Execution of integrity protection may refer to calculation of a MAC-I. A packet for which integrity protection is not performed may not include a MAC-I field, or may include a MAC-I field having a predefined value (e.g., a constant value or a function value) – par [0102]).
Regarding claim 19, Baek teaches claim 12 and further teaches wherein the integrity protection interspersion profile provides that integrity protection is not provided for packets of a packet type, wherein the second packet is of the packet type and is communicated over the radio hearer without integrity protection (performing integrity protection only for a particular packet. Execution of integrity protection may refer to calculation of a MAC-I. A packet for which integrity protection is not performed may not include a MAC-I field, or may include a MAC-I field having a predefined value (e.g., a constant value or a function value) – par [0102]).
Regarding claim 20, Baek in view of Zhang teaches claim 18 but Baek fails to teach wherein the packet type comprises at least one of ethernet packet type, an Internet Protocol packet type, a Transmission Control Protocol packet type, a User Datagram Protocol packet type, a Hypertext Transfer Protocol packet type, a Domain Name System protocol packet type, and/or a Transport Layer Security protocol packet type
However, Zhang teaches wherein the packet type comprises at least one of ethernet packet type, an Internet Protocol packet type, a Transmission Control Protocol packet type, a User Datagram Protocol packet type, a Hypertext Transfer Protocol packet type, a Domain Name System protocol packet type, and/or a Transport Layer Security protocol packet type (the type of the data or the protocol included in the target determining policy may include a transport layer security (TLS) type, an internet key exchange protocol (IKE) type, and a domain name system (DNS) related type. Optionally, the IKE type may include an IKEv1 type and an IKEv2 type. Optionally, the data of the DNS type may include a request message, a response message, and a redirection message – par [0111]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Zhang in Baek to improve data transmission security.
Regarding claim 24, Baek in view of Zhang teaches claim 12 and further teaches communicating an indication of the integrity protection interspersion profile between the first and second communication nodes (the base station may configure an integrity protection application pattern for the terminal – par [0105]).
Regarding claim 26, Baek in view of Zhang teaches claim 1 and further teaches a mobile wireless device comprising: a processor; and memory coupled with the processor, wherein the memory includes instructions that when executed by the processor (par [0054],[0055]) causes the RAN node to perform operations according to claim 1  (a transmission apparatus (e.g., a base station in a DL or a terminal in a UL) may perform integrity protection for data 2 1302, data 3 1303, and data 6 1306. The transmission apparatus may transmit the packets (data 2, data 3, and data 6) for which integrity 
Regarding claim 29, Baek in view of Zhang teaches claim 1 and further teaches a Radio Access Network, RAN, base station of a wireless communication network, the RAN node comprising: a processor; and memory coupled with the processor (par [0062]-[0063]]), wherein the memory includes instructions that when executed by the processor causes the RAN node to perform operations according to claim 1 (a transmission apparatus (e.g., a base station in a DL or a terminal in a UL) may perform integrity protection for data 2 1302, data 3 1303, and data 6 1306. The transmission apparatus may transmit the packets (data 2, data 3, and data 6) for which integrity protection has been performed. The transmission apparatus may not perform integrity protection for data 1 1301, data 4 1304, and data 5 1305 – par [0103]).

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Baek in view of Zhang and further in view of Zhao et al. (US 2021/0127272, hereinafter Zhao).
Regarding claim 21, Baek in view of Zhang teaches claim 12 but Baek fails to teach wherein the integrity protection interspersion profile provides integrity protection for packets using a designated port, wherein the first packet is communicated over the radio bearer using the designated port with integrity protection.
However, Zhao teaches wherein the integrity protection interspersion profile provides integrity protection for packets using a designated port, wherein the first packet is communicated over the radio bearer using the designated port with integrity protection (user plane satisfying a preset policy based on UDP port number is identified as 53 according to the policy – par [0462]. When the parameter satisfies a preset rule the first base station sends indication information to the UE – par [0468]. The UE 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Zhao in Baek to support user plane integrity protection.
Regarding claim 22, Baek in view of Zhang teaches claim 12 but Baek fails to teach wherein the integrity protection interspersion profile provides that integrity protection is not provided for packets using a designated port, wherein the second packet is communicated over the radio hearer using the designated port without integrity protection.
However, Zhao teaches wherein the integrity protection interspersion profile provides that integrity protection is not provided for packets using a designated port, wherein the second packet is communicated over the radio hearer using the designated port without integrity protection (user plane satisfying a preset policy based on UDP port number is identified as 53 according to the policy – par [0462]. When the parameter satisfies a preset rule the first base station sends indication information to the UE – par [0468]. The UE enables, based on the first indication information and according to the preset integrity protection algorithm – par [0475] The RRC connection reconfiguration message includes first indication information, and the first indication information indicates the UE not to enable user plane integrity protection… The UE disables user plane integrity protection based on the first indication information – par [0083], [0084]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Zhao in Baek to support user plane integrity protection.
Response to Arguments
Applicant's arguments filed  February 18, 2022 have been fully considered but they are not persuasive.
Regarding the rejection of claim 6 which is now included in claim 1, Applicant argues the prior art fails to teach “wherein communicating the first data packet with integrity protection comprises communicating the first data packet with an integrity protection token”  because “Zhang fails to disclose or suggest an integrity protection token, much less the above cited recitations” (page 7)
The Examiner respectfully disagrees. Zhang discloses “the PDCP data packet includes identification information and integrity protection information. The identification information is used to indicate that integrity protection is performed on data carried in the PDCP data packet. The integrity protection information is at least used to indicate that integrity check is performed on the data carried in the PDCP data packet” (paragraph [0055]) and “the integrity protection information is generated to perform integrity protection on the identification information, a sequence number, and the data carried in the PDCP data packet”  (paragraph [0060]) (emphasis added) Clearly, integrity protection information teaches the claimed element “integrity protection token”.
Therefore, the Examiner submits that Baek in view of Zhang teaches the new claim 1 which include the feature wherein communicating the first data packet with integrity protection comprises communicating the first data packet with an integrity protection token.
Further, Applicant argues Baek does not teach claim 14-19 because “Baek fails to disclose that there is no integrity protection for DL or UL as there are packets that have integrity protection inf FIG. 13. There is no disclosure in paragraph 90103 of packet types as recited in claims 18 and 19” (page 8)
The Examiner respectfully disagrees. Paragraph [0103] recites “a transmission apparatus (e.g., a base station in a DL or a terminal in a UL) may perform integrity protection for data 2 1302, data 3 1303, and data 6 1306. The transmission apparatus may transmit the packets (data 2, data 3, and data 6) for which integrity protection has been performed. The transmission apparatus may not perform integrity protection for data 1 1301, data 4 1304, and data 5 1305.” In other words,  Baek teaches integrity protection can be performed for data transmitted in a communication direction and may not be performed for the opposite direction. And because “transmission apparatus” can be a base station, or a terminal, each direction can be UL or DL. Therefore, the Examiner submits that Baek teaches claims 16-18. Further Baek’s paragraph [0102] recites “performing integrity protection only for a particular packet” which clearly teaches to “integrity protection for packets of packet type”. It is understood because “performing integrity protection only for a particular packet” (emphasis added) packets other than the particular packet type are not integrity protected, therefore, Baek teaches claim 19.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901. The examiner can normally be reached M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOC THAI N VU/Primary Examiner, Art Unit 2642